DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
35 USC 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 5-6, 13-14 and 19-20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 5, 13 and 19 recite(s) the limitation " wherein the one or more portions are configured to make the task easier".  The term “easier” is a subjective term, thus it is unclear how the portions are configured to make the task “easier”, which is not further defined in the claim.  What may be “easier” for one person depends on their subjective interpretation of what is presented.  Therefore, claim 5, 13, and 19 are definite.
Claim(s) 6, 14, and 20 recite(s) the limitation “wherein the virtual reality environment is configured to train the user to perform the task, and wherein one or more portions of the virtual reality environment are configured to provide information that aids the user in performing the task”.  However, it is unclear how the virtual reality environment is “configured to train the user” as claimed, nor how it is “configured to provide information that aids” as claimed, as both are subjective terms which are not further defined.  What is considered training or aiding someone depends on their subjective interpretation of what is presented.  Therefore, claim 6, 14, and 20 are definite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


STEP 1 = YES: The claimed invention is to a process (claims 1-8) and product (claims 9-20), and thus fall under one of the four statutory categories. 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps or functions that under the broadest reasonable interpretation covers steps practically performed by mental process (e.g., observation, evaluation, judgement, and/or opinion by one or more persons) and certain methods of human activity (e.g., including interpersonal interactions, teaching concepts, instructing how business should be conducted, or human behavior by two or more people) which include: providing an environment configured to provide a user a task to complete; receiving one or more measurements of a physiological state of the user; determining, based on the one or more measurements, a projected physiological state of the user; and modifying, based on a difference between the projected physiological state and a target physiological state, the environment to increase difficulty of the task; determining a threshold associated with the target physiological state for the user, wherein modifying the environment is further based on determining that the difference meets the threshold; receiving one or more second measurements of the physiological state of the user; determining, based on the one or more second measurements, a second projected physiological state of the user; and modifying, based on a second difference between the second projected physiological state of the user and the target physiological state, the environment to decrease difficulty of the task; wherein modifying the environment comprises obfuscating one or more portions of the environment; wherein modifying the environment comprises removing one or more portions of the environment, and wherein the one or more portions are configured to make the task easier; wherein the environment is configured to train the user to perform the task, and wherein one or more portions of the environment are configured to provide information that aids the user in performing the task; wherein the environment is a virtual reality, augmented or mixed reality environment; wherein the task is to putt a golf ball into a golf hole.  Note that even if most humans would use a physical aid (e.g., pen and paper; a calculator; or a golf club, ball and hole) to help them complete the recited steps, the use of such physical aids do not negate the mental nature of these identified steps above.  Additionally, regarding a virtual reality, augmented reality environment, or mixed reality environment, the 
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., defining the method as computerized in performing the judicial exception identified in prong 1; defining an apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to perform the judicial exception identified in prong 1; defining a system comprising:  23Attorney Docket Number: LAR 19302-1PATENT APPLICATION a virtual reality display configured to provide, to a user, a virtual reality environment; and a computing device configured to perform the judicial exception identified in prong 1; displaying information via a display; defining the environment as a virtual reality environment; defining measurements as being from a physiological measurement device) are recited so generically (no details whatsoever beyond identifying them by name in conjunction with the claimed result to be achieved) that individually and in combination they represent no more than mere instructions to apply the judicial exceptions in a generic computer environment.  To the extent the VR/AR/MR are interpreted as defining physical structure or software (which Examiner does not concede as provided in prong 1 above), applying such terms such as “computerized”, “virtual reality”, “augmented reality”, “mixed reality”, and “device” for performing operations or steps otherwise performable by mental process and/or interpersonal interactions between two or more humans as provided in prong 1 above does not represent a particular machine or an improvement to the functionality of the machine or other technology.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the computer components and VR/AR/MR in claims 1-20 does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided under Prong 2 analysis above, the additional elements merely define a field of use, but do not amount to a particular machine or technical improvement based on the generic nature in which they are recited.  Moreover, Applicant’s specification defining the computer components, VR/AR/MR, physiological measurement device, and display in generic terms (par. 0020) indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  This also applies to a physiological measurement device, which Applicant cites to a list of devices “without limitation” (par. 0022), thus illustrating that the device is not a particular machine or a particular improvement in measurement devices.  And merely using a display to output information amounts to insignificant post solution activity, as the display is merely recited to present information from the judicial exception.  The addition of these identified additional elements describing physical hardware or software in conjunction with the abstract idea amount to mere automation of a manual process, based on the lack of technical detail and instead merely identifying them at a high level of generality, which the courts have held to be insufficient in showing an improvement in computer-functionality.  See Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)(using a generic computer to process an application for financing a purchase); See also LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential)(speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application).  To the extent a golf club, ball, and hole are considered an additional element, Examiner takes OFFICIAL NOTICE that they merely represent conventional equipment to perform a conventional technique in the sport, and thus do not represent significantly more than the abstract idea.  The steps of the judicial exception would not change whether they were performed by mental process and interpersonal interaction, or by the additional elements above.  Therefore, the additional elements do not offer meaningful limitations beyond generally linking the abstract idea to a computerized field of use.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-20 are not directed to patent eligible subject matter.




























Conclusion

The attached FORM 892 includes cited prior art deemed relevant to the claimed invention, but not relied upon in the rejection above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715